Title: Oliver Evans to Thomas Jefferson, 29 January 1814
From: Evans, Oliver
To: Jefferson, Thomas


          Honble sir  Washington City Jany 29th 1814
          I this day received yours of 16th inst I am sorry that I did not receive it sooner, I waited untill I lost hope and could no longer bear the injury that yours of 13th August to Isaac McPherson was evidently dooing me in Congress I therefore hastened to reply to it and the many misrepresentations of the memorial and affidavits taken expartee out of court accompanying it
          I was sensible of my inability of contesting legal points with you in public print But conscious of having truth and Justice on my side I was certain that I could loose nothing while I might gain much When two bodies come in contact they are apt to assimilate in some degree the chance of gain then is entirely on in my favour
          I think it would be improper to publish your kind answer to me because you say you did not receive the report of the trials in the circuit court at Baltimore and if you have never seen it and have
			 seen the affidavits and Memorials and certificates published with your letter, I think it impossible that
			 you could Judge fairly in the case from hearing one side only fraught with misrepresentations directly opposite to the testimony even of their own witness and
			 Judicial decisions in court in the said trials
          It appears to me very easie to answer all the questions you have stated if not already sufficently answered in the papers I have sent you, Copies of which I put in the post office with this fully enclosed that they may the more certainly reach you
          you speak of exclusive rights for new improvements being monopolies I beleive that there exists no power in this country that can grant a monopoly according to the odious meaning of the word as described by lord Coke Congress can grant neither right Priviledge nor monopoly a patent right in this country can be good only  for things that are new and useful that never existed in this country prior to the discovery of the patentee
			 But if it be only an improvement on a knife hoe ax or spade that will cause it to apply
			 usefully to a new purpose it is “a new and useful improvement on a machine” and a patent will be good for the improvement only if and for the use should it be an improvement “on any art” The old machine will remain free there is no monopoly of any right that any person ever possessed therefore no injury done but a good or convenience added to the public stock as soon as
			 the thing becomes public property
          Congress can only protect natural right “for limited times” And they have promised their protection to inventors of “any new and useful art, machine manufacture, &c or any improvement in any art machine manufacture &c” by their “act to promote &c” in which they declare the inventor has the right to take such steps to obtain this protection for 14 years. did the error of the officer of state
			 destroy this right or was the act of Oliv for the relief of Oliver Evans totally unnessessary as well as the two provisos
   * This act was passed on the recommendation of Thomas Jefferson
  And in the present disputed case the inventor has spent a life of the most arduous labour of mind and body perhaps ever known in this country to invent put in opperation to disseminate and
			 teach others to use his improvements in an art and in machines Is their any power tantamount to the power that protects him, that can take away his right, and rob him of the prize he has so justly and fairly won Will any one say that he has not made a
			 useful improvement, or Can they shew an instance in the world of so low a charge in proportion to the benefits? Can Congress withdraw their protection untill their the term expires? or grant their protection to any other to use the said improvement by means of other machinery? Can two or more persons have exclusive right to the same thing at
			 the same time?
			 If any are dissatisfied with the patent law ought they not to submit to its opperations untill they can get one made to suit themselves? Or can one law Justify the patentee to receive the prices
			 of
			 his licences from the Just true and liberal, and protect the knave the hipocrite and illiberal in refuseing to pay anything and yet use his invention? Men who to save their country from sinking
			 into
			 slavery would not lend their money If they could persuade or deceive congress to repeal the act for the relief of Oliver Evans would his right be at all impaired, or could he not take out his patent under the general law? These are questions worthy of consideration
          Who could have thought that the name of Thomas Jefferson would ever have been  used in defence of such men, While it is known that in 1803 he sugested to a committee of congress, the impropriety of legislating for the letter A alone while they could as easily legislate for the whole alphabet at once, for the patent term (he said) was too short, The state of the
			 arts and scattered population was such that 28 years in this country was not as good as 14 years in England, that the patent term would expire before the patentee could make any profits, (These were nearly his words), The Committee reported accordingly, and the case has never been decided altho
			 under consideration almost ever since
          I have not yet been able to let in the idea that you are opposed to my rights My Case is now fairly at issue before the public, between those who wish to reward inventors on one side, And those who wish to seize prematurely on their rights on the other side, Should the later prevail and Congress refuse to grant the protection I ask I will never make another effort to offend my country men, by producing in operation a useful invention or improvment And I am sure none of my Children
			 ever will, For they know the vexations calumnies and persecutions that I have suffered, the insults abuse poverty and deprivations, anxiety labour and loss of Credit that I have endured, While I
			 have
			 proved to them, that I was capable of Conducting business in such way as to have acquired as much as my persecutors has done, by the use of my inventions, and made a great estate with less
			 anxiety
			 and fatigue and in less time, than I have spent for the public good, and created no enemies It is poor encouragement indeed to inventors, to find that the wicked can excite the indignation of the
			 good against them, if their invention should happen to be profitable
          I declare that I have produced in operation but a Small proportion of the great and important improvements which I have invented, enough however to perpetuate my name, untill that of every enemy they have created me, and their crimes shall be totally forgotten, the rest must lay dormant untill god shall be pleased to offer them again through the medium of another, When that time shall come if hystory shall state the reason why they were not produced by Oliver Evans, who discovered them, will not the names of those who suppresed them be execrated—
          Will you risque your immortal name at the head of the list, to be the only Surviveing one, for all the rest will be obliterated by time, faster perhaps than their bodies moulder, unless the crime they are now commiting should attract the attention of the Heystorian, to perpetuate them
          I hope you will excuse me consider what my feelings must be, not only my property, but my Character attacked, by men who would ruin me and deprive the public of all useful inventions, to save a paltry sum, they owe, and what others have freely paid
          sir with great RespectOliver Evans
        